202 F.2d 60
UNITED STATESv.TIPLITZ.
No. 10862.
United States Court of Appeals Third Circuit.
Argued February 2, 1953.
Decided February 9, 1953.

Meyer Rothwacks, Sp. Asst. to Atty. Gen., (Grover C. Richman, Jr., U. S. Atty. and Charles J. Tyne, Asst. U. S. Atty., Newark, N. J., on the brief), for appellee.
George R. Sommer, Newark, N. J. (David Tiplitz, Newark, N. J., on the brief), for appellant.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
The United States has filed a motion to dismiss the appeal in this case on the ground that the order appealed from D.C., 105 F. Supp. 512, is not an appealable order within the purview of Sections 1291 and 1292, Title 28, U.S.C. The order was one denying a motion to dismiss the indictment. See Atlantic Fishermen's Union, etc., v. United States, 1 Cir., 195 F.2d 1021 and Atlantic Fishermen's Union, etc., v. United States, 1 Cir., 197 F.2d 519. Since the order clearly is not an appealable one the motion to dismiss will be granted and the appeal will be dismissed.